 Case 2:14-cv-07344-PSG-AJW Document 133 Filed 11/18/19 Page 1 of 4 Page ID #:1885

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                   NOV 18 2019
                                     NOTICE OF DOCUMENT DISCREPANCIES

To: Ld U.S. District Judge / ❑ U.S. Magistrate Judge Philip S. Gutierrez
From: W. Hernandez                                       ,Deputy Clerk                  Date Received: 11/12/19
Case No.: 2:14-cv-07344-PSG-AJW                  Case Title: Los Angeles Catholic Worker et al v. Los Angeles Downtown
Document Entitled: LETTER


Upon the submission of the attached document(s), it was noted that the following discrepancies exist:

              ❑ Local Rule 5-4.1        Documents must be filed electronically
              ❑ Local Rule 6-1          Written notice of motion lacking or timeliness of notice incorrect
              ❑ Local Rule 7-19.1       Notice to other parties of ex parte application lacking
              ❑ Local Rule 7.1-1        No Certification of Interested Parties and/or no copies
              ❑ Local Rule 11-3.1       Document not legible
              ❑ Local Rule 11-3.8       Lacking name,address, phone,facsimile numbers, and e-mail address
              ❑ Local Rule 11-4.1       No copy provided for judge
              ❑ Local Rule 11-6         Memorandum/brief exceeds 25 pages
              ❑ Local Rule 11-8         Memorandum/brief exceeding 10 pages shall contain table of contents
              ❑ Local Rule 15-1         Proposed amended pleading not under separate cover
              ❑ Local Rule 16-7         Pretrial conference order not signed by all counsel
              ❑ Local Rule 19-1         Complaint/Petition includes more than 10 Does or fictitiously named parties
              ❑ Local Rule 56-1         Statement of uncontroverted facts and/or proposed judgment lacking
              ❑ Local Rule 56-2         Statement of genuine disputes of material fact lacking
              ~ Local Rule 83-2.5       No letters to the judge
              ❑ Fed. R. Civ. P. 5    No proof of service attached to documents)
              ~ Other: Case was closed on 6/30/17.


  Please refer to the Court's website at www.cacd.uscourts.gov fnr Local Rules, General Orders,and applicable forms.


                                    ORDER OF THE JUDGE/MAGISTRATE JUDGE
IT IS HEREBY ORDERED:

❑ The document is to be filed and processed. The filing date is ORDERED to be the date the document was stamped
  "received but not filed" with the Clerk. Counsel* is advised that any further failure to comply with the Local Rules may
  lead to penalties pursuant to Local Rule 83-7.


    Date                                                  U.S. District Judge / rr c_ r,~,.,.:....-..+,. t..a..o

J The document is NOT to be filed, but instead REJECTED, and is ORDERED returned to counsel.* Counsel* shall
~
  immediately notify, in writing, all parties previously served with the atta d ments that said documents have not
  been filed with the Court.
             ti~ ,t ~~ ~~
    Date                                                  U.S. Distric J      ge /                     ~~

  The term "counsel" as used herein also includes any pro se party. See Local Rule 1-3.
       COPY 1 -ORIGINAL-OFFICE       COPY 2 -JUDGE     COPY 3 -SIGNED & RETURNED TO FILER                COPY 4-FILER RECEIPT

CV-104A (06/13)                          NOTICE OF DOCUMENT DISCREPANCIES
Case 2:14-cv-07344-PSG-AJW Document 133 Filed 11/18/19 Page 2 of 4 Page ID #:1886




                                         GUZIN &. STEIER
                                           ATTORNEYS AT LAW
                                 606 NORTH LARCHMONT BOULEVARD
                                             SUITE 204
                                       Los ANGE~.ES, CA 90004

                                            (323)932-1600
                                          Fnx:(323)932-1873
                                      DONSTEIER a GSLAWLA.COM




     November 7, 2019

    Hon. Philip S. Gutierrez
    Central District of California
    United States District Court
    First Street Courthouse
    350 West First Street
    Courtroom 6A,6t"Floor
    Los Angeles, CA 90012-4565

           Re: Los Angeles Catholic Worker, et al. vs. Los Angeles Downtown Industrial
           Business Improvement District, et aL [CV 14-7344(PSG)]

     To the Honorable Court and Counsel:

    I am writing as General Counsel for the Los Angeles Downtown Industrial District
    Business Improvement District(LADID)and the Central City East Association(CCEA),
    parties in the above case, to advise of a recent development that may affect the court-
    imposed standards established in that case settlement.

     CCEA, anon-profit organization, manages the LADID. We have been serving this
     community for more than twenty years providing sidewalk litter abatement and trash
     collection.

    As part of the settlement, the parties agreed upon protocols regarding the collection of
    trash/personal property in the Skid Row area. LADID's "clean team" workers, all
    formerly homeless individuals hired through Chrysalis Works, have collected more than
    300,000 bags of trash/litter, equal to nearly five tons, during the term of that settlement
    agreement. We have accomplished this pursuant to the terms of the 2017 settlement
    without incident or complaint.
Case 2:14-cv-07344-PSG-AJW Document 133 Filed 11/18/19 Page 3 of 4 Page ID #:1887

     Hon. Philip S. GutierrezJCounsel
     Re: LA Catholic Worker et al. vs Los Angeles Downtown Industrial Business Improvement Districtt
       [CV 14-7344(PSG)
     November 7, 2019
     Page 2




     Now, however, we have been informed by the office of Mayor Eric Garcetti that the City
     has contracted with a San Francisco-based organization to deploy workers to sweep,
     collect and dispose of trash in areas of Downtown Los Angeles where homeless persons
     are present, including but not limited to Skid Row. According to Garcetti staff, these
     persons have received training from the L.A. Sanitation and Environment Department.
     We have asked the Mayor's office directly for evidence of this training and whether such
     training included knowledge of the protocols of the 2017 settlement. To date we have
     received none.

     We welcome the City's assistance toward cleaner sidewalks, however, we are concerned
     that this group may follow procedures inconsistent with the settlement, particularly as it
     applies to unattended property, removal of abandoned property, property that may be
     blocking doorways or driveways, situations defined as immediate threats to public health
     or safety, 90-day property storage, or photographic and written documentation of
     property removed from sidewalks. The court settlement has detailed protocols for each
     of these.

     Although the City was a party to this lawsuit, the Mayor's staff member administering
     this initiative, Kirkpatrick Tyler, admitted to us that he is unaware of the settlement. Mr.
     Tyler assured us that this new encampment trash abatement program has the approval of
     the L.A. City Attorney's office.

     We provided Mr. Tyler with a copy of the settlement and protocols.

     We raise our concerns with the court and counsel to avoid confusion in the Skid Row
     area, and to prevent personal property of homeless individuals from being mishandled by
     persons unaware of court protocols. Failure by the City's contracted workers to follow
     court procedure also presents a potential for future litigation for our organization. When
     persons suffering from mental illness or substance addiction realize they have lost items
     of personal property, it might be unreasonable to expect that they will know which "clean
     up team" inay be responsible.

     The concept of additional trash and litter collection resources for areas where unsheltered
     persons reside is well-intentioned but needs to be performed responsibly.
Case 2:14-cv-07344-PSG-AJW Document 133 Filed 11/18/19 Page 4 of 4 Page ID #:1888

     Hon. Philip S. Gutierrez/Counsel
     Re: LA Catholic Worker et al. vs Los Angeles Downtown Industrial Business Improvement Districtt
       [CV14-7344(PSG)
     November 7, 2019
     Page 3

     We felt an urgency to put the court and all parties on notice in the event of future
     conflicts. This court can decide if it wishes to further address the issue.


     GUZIN & STEIER


                ~              /~r~--
     Donald H. Steier

     DHS:jk


     Shayla Myers, Esq.
     Legal Aid Foundation of Los Angeles
     7000 South Broadway
     Los Angeles, CA 90003

     Kevin H. Brogan, Esq.
     Hill, Farrer, & Burrill LLP
     300 South Grand, 37t"Floor
     Los Angeles, CA 90071

     Catherine Sweetser, Esq.
     Shonbrun, Sepolow, Harris &Hoffman LLP
     723 Ocean Front Walk
     Venice, CA 90291

    Scott D. Marcus, Esq.
    Chief, Civil Branch
    Los Angeles City Attorney
    200 North Main Street, City Hall East, Room 675
    Los Angeles, CA 90012

    Kirkpatrick Tyler, MPA
    Director of Skid Row Strategy
    Office of City Homeless Initiatives, Mayor Eric Garcetti
    200 North Spring Street, Mezzanine
    Los Angeles, CA 90012
